                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


MARILYN N. WITHROW, DAVID J.
WITHROW, and CHRISTOPHER J.
WITHROW,                                                                     8:18CV469

                        Plaintiffs,
                                                                MEMORANDUM AND ORDER
        vs.

REGIONAL WEST MEDICAL CENTER,
NICHOLAS MIZELLE, DEBORAH
MIZELLE, MALLORY MIZELLE, MARCI
MIZELLE, COUNTY OF SCOTTSBLUFF,
NEBRASKA, UNITED STATES OF
AMERICA, and STATE OF NEBRASKA,

                        Defendants.


        This matter is before the Court on motions to dismiss filed by Deborah and

Nicholas Mizelle (“the Mizelles”), Filing Nos. 23 and 38; by the United States, Filing No.

29; by the County of Scottsbluff and Scotts Bluff County Detention Center (collectively

“the County Defendants”), Filing No. 34; and by Regional West Medical Center

(“Regional West”), Filing No. 36.1 This is a pro se action alleging negligence, gross

negligence, and deliberate indifference in connection with the adoption of a child. The

plaintiffs originally commenced this action in the District Court of Scotts Bluff County,

Nebraska, and the matter was then removed to this court pursuant to 28 U.S.C. §

1346(b)(1), which grants exclusive jurisdiction to federal courts for actions brought



1 Also pending are Marilyn N. Withrow’s motion for clerks entry of default, Filing No. 58, the county of
Scotts Bluff’s motion to hold default in abeyance, Filing No. 59, Deborah Mizelle’s motion for an extension
of time to file a responsive pleading, Filing No. 63, Marilyn Withrow’s objection to holding entry of default
in abeyance, Filing No. 64 and Deborah, Mallory, Marci, and Nicholas Mizelles’ strike or in the alternative
for a protective order, Filing No. 68.
pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671, et seq. Filing No.

1.   Subsequently, the plaintiffs amended their complaint.2               Filing No. 27, Amended

Complaint.

I.      BACKGROUND

        In their amended complaint, the plaintiffs allege that plaintiff Christopher Withrow

is the biological father of a child born to Megan Mizelle, who is not a party. Plaintiffs,

Marilyn and David Withrow, are Christopher Withrow’s parents (the child’s alleged

grandparents). They seek to recover damages for the defendants’ alleged failure to

have Christopher J. Withrow identified on the birth certificate of the child, who was born

while both parents were incarcerated on federal charges.

        They allege that, on January 6, 2015, Megan Mizelle gave birth to a child at

Regional West. The alleged biological father, Plaintiff Christopher Withrow, was not

present for the birth, and his name was not included on the child’s birth certificate.

Megan Mizelle later signed a “Consent to Adoption” thereby relinquishing all of her

parental rights over the child to her sister, Mallory Mizelle. Mallory Mizelle transported

the child to Arizona where she ultimately adopted her.

        The plaintiffs allege the United States failed to identify, or properly supervise

other state or local agencies/entities in identifying the biological father on the birth

certificate of the child.      They allege Regional West acted with negligence, gross

negligence, and “deliberate indifference” toward the plaintiffs by failing to ensure

Christopher Withrow’s name appeared on the child’s birth certificate and failing to



2Deborah and Nicholas Mizelle’s motion to dismiss, Filing No. 23, was rendered moot by the filing of the
amended complaint and will be denied.

                                                   2
ensure the plaintiffs received a hearing for the purposes of identifying an interim

guardian for the child. They assert the same claims against the County Defendants for

alleged failure to observe a standard of care to ensure that the child’s paternity was

noted on the birth certificate, failure to ensure a hearing was held on paternity in

Nebraska family or juvenile court failure to “supervise” Regional West so that the

hospital would put the father’s name on the birth certificate of the child, failure to notify

the father of the child’s birth, and failure to ensure that the mother be allowed to marry

the father while incarcerated. Plaintiffs Marilyn and David Withrow allege they were

denied the position of serving as interim guardians for the child and allege they have

been denied a proper familial relationship with the child for more than three years.

       The plaintiffs allege claims for intentional or willful negligence, “irreparable

Injury,” “Interference with the Chain of Custody and Child-Kidnapping (Civil),” and

“Tortious Interference with Contractual Relations” against defendants Deborah and

Nicholas Mizelle, based on allegations that Nicholas Mizelle chose the first name of the

child and told the Withrow family he would do everything possible to prevent them from

gaining custody and Deborah Mizelle sent unfavorable texts to the plaintiffs regarding

paternity and removed the child from the hospital without a court hearing in Nebraska.

Filing No. 27 at 7-12. Essentially, they allege that defendant Mallory Mizelle conspired

to kidnap the child and then did so.

       The United States seeks dismissal for failure to exhaust administrative remedies.

It submits the Declaration of Gerald Auerbach showing that the plaintiffs never filed a

claim under the FTCA. Filing No. 30-1. The County of Scottsbluff moves to dismiss for

lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and for

                                             3
failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Regional West

Medical Center moves to dismiss for lack of subject matter-jurisdiction, improper venue,

failure to state a claim upon which relief can be granted, and failure to join a necessary

party under Federal Rules of Civil Procedure 12(b)(1), (3), (6), and (7).

        In support of their motions to dismiss for lack of jurisdiction under Federal Rule of

Civil Procedure 12(b)(1), the County Defendants, joined by Regional West, submit the

Declaration of attorney Thomas J. Freeman, together with various pleadings and orders

from Arizona state courts.3 Among other things, the Regional Center and the County

Defendants assert that the plaintiffs lack standing to bring this lawsuit.                     They have

shown that plaintiff Christopher Withrow’s parental rights have been terminated by the

courts of the State of Arizona. They argue that the plaintiffs’ alleged injuries would not

be redressed by a favorable decision in this action.

        Deborah and Nicholas Mizelle move to dismiss for lack of jurisdiction, failure to

state a claim, improper venue, and failure to join a necessary party. They adopt the

arguments presented by the County Defendants.



3 The records include the opinion of the Arizona Court of Appeals in the case of Withrow v. Mizelle, 1 CA-
CV 17-0585 FC, filed on August 28, 2015. Filing No. 35-2. Exhibit (“Ex.”) A (stating that the Arizona
juvenile court recognized plaintiff Christopher Withrow as the biological father of the child, but terminated
his parental rights, finding that Christopher Withrow had been convicted of a felony and would be
incarcerated for a length of time that would deprive the child of a normal home for a period of years and
severance was in the child’s best interests). The Court of Appeals characterized the action as “an
attempt to circumvent the juvenile court’s order terminating his parental rights” and stated it had affirmed
that order and would not revisit it. Id. at 3. Also, in the record is a detailed memorandum opinion from the
Arizona court of appeals affirming the severance order Case Nos. 1 CA-JV 17-0087 and 1 CA-JV 17-
0350, filed on October 12, 2017 and letter from the Arizona Supreme Court denying Petition for Review,
dated June 12, 2018. Filing No. 35-3, Ex. B; see also 2017 WL 4545960 (Ariz. App. Oct. 12, 2017). The
County Defendants also submit a Petition to Establish Paternity/Require Paternity Testing, filed by
Stephanie Withrow, POA for James Withrow in Superior Court of Maricopa County, Arizona on February
17, 2015, Filing No. 35-4, Ex. C, and a Petition for Third Party Custody and Grandparent Visitation
Pursuant to A.R.S.§ 25-409, filed by David and Marilyn Withrow in the Superior Court of Maricopa
County, Arizona on April 13, 2015, Filing No. 35-5, Ex. D.

                                                     4
       In opposition to the motions, the plaintiffs present largely frivolous and

unsupported arguments invoking inapplicable Nebraska and federal contractor law.

Filing Nos. 49-1, 51 and 52.

II.    LAW

       A motion to dismiss based on standing is properly brought under Rule 12(b)(1),

because standing is a jurisdictional matter. Disability Support All. v. Heartwood Enters.,

LLC, 885 F.3d 543, 547 (8th Cir. 2018). Jurisdiction is a threshold issue for this Court.

See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-96 (1998); see also

Arbaugh v. Y & H Corp., 546 U.S. 500, 507 (2006) (“The objection that a federal court

lacks subject-matter jurisdiction . . . may be raised by a party, or by a court on its own

initiative, at any stage in the litigation, even after trial and the entry of judgment.”). The

plaintiff, as the party seeking to invoke jurisdiction, has the burden of establishing that

jurisdiction exists. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 (2006); V S

Ltd. P’ship v. Dep’t of Hous. & Urban Dev., 235 F.3d 1109, 1112 (8th Cir. 2000)

       A complaint can be challenged under Fed. R. Civ. P. 12(b)(1) either “on its face

or on the factual truthfulness of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th

Cir. 1993). “In a facial challenge to jurisdiction, all of the factual allegations concerning

jurisdiction are presumed to be true and the motion is successful if the plaintiff fails to

allege an element necessary for subject matter jurisdiction.” Id. In a factual attack on

the jurisdictional allegations of the complaint, however, the court can consider

competent evidence such as affidavits, deposition testimony, and the like in order to

determine the factual dispute. Id.



                                              5
       “The issue of standing involves constitutional limitations on federal court

jurisdiction under Article III of the Constitution, which confines the federal courts to

adjudicating actual ‘cases and controversies.’” See Potthoff v. Morin, 245 F.3d 710, 715

(8th Cir. 2001); Kuhns v. Scottrade, Inc., 868 F.3d 711, 716 (8th Cir. 2017) (stating that

“Article III extends judicial power only to ‘cases’ and ‘controversies’”). Constitutional

standing (as opposed to statutory standing) is a threshold question that determines

whether a federal court has jurisdiction over a plaintiff's claims. Id. “This limitation

imposes as an ‘irreducible constitutional minimum’ the burden on [the plaintiff] to

establish that he personally ‘(1) suffered an injury in fact, (2) that is fairly traceable to

the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.’” Id. (quoting Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S.

Ct. 1540, 1547 (2016) (quotation omitted)); see also Town of Chester v. Laroe Estates,

Inc., —- U.S. ——, 137 S. Ct. 1645, 1650 (2017).

       To establish injury in fact, a plaintiff must show that he or she suffered “an

invasion of a legally protected interest” that is “‘concrete and particularized’ and ‘actual

or imminent, not conjectural or hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). For an injury to be particularized,

it must affect the plaintiff in a personal and individual way. Id. at 1548. Particularization

is necessary to establish injury in fact, but it is not sufficient—an injury in fact must also

be “concrete.” Id. A “concrete” injury must be “de facto;” that is, it must actually exist.

Id. (meaning real, not abstract). “‘Concrete’ is not, however, necessarily synonymous

with ‘tangible.’” Id. at 1549 (noting that “though tangible injuries are perhaps easier to



                                              6
recognize, we have confirmed in many of our previous cases that intangible injuries can

nevertheless be concrete” (quoting Lujan, 504 U.S. at 560)).

         An injury is fairly traceable if the plaintiff shows “a causal connection between the

injury and the conduct complained of” that is “not . . . th[e] result [of] the independent

action of some third party not before the court.” Lujan, 504 U.S. at 560 (alterations in

original?) (internal quotation omitted); see Carlsen v. GameStop, Inc., 833 F.3d 903,

909–10 (8th Cir. 2016).

         “‘The domestic relations exception [to federal jurisdiction]. . . divests the federal

courts of jurisdiction over any action for which the subject is a divorce, allowance of

alimony, or child support,’ including ‘the distribution of marital property.’” Wallace v.

Wallace, 736 F.3d 764, 766 (8th Cir. 2013) (quoting Kahn v. Kahn, 21 F.3d 859, 861 8c

1994).     “Kahn thus stands for the proposition that a federal suit is ‘inextricably

intertwined’ with a state domestic proceeding, thereby depriving the federal court of

subject matter jurisdiction, where the requested federal remedy overlaps the remedy at

issue in the state proceeding.”      Id.   “This occurs where the federal suit involves a

remedy which is essentially domestic—where, in addressing the same conduct involved

in a state domestic proceeding, the effect of a remedy in the federal suit is to modify,

nullify, or predetermine the domestic ruling of the state proceeding.”          Id.; see also

Rogers v. Janzen, 891 F.2d 95, 97–98 (5th Cir. 1989) (noting that this exception to

federal jurisdiction is founded on “the strong state interest in domestic relations matters,

the competence of state courts in settling family disputes, the possibility of incompatible

federal and state court decrees in cases of continuing judicial supervision by the state,

and the problem of congested dockets in federal courts.”); Irish v. Irish, 842 F.3d 736,

                                               7
740 (1st Cir. 2016) (noting that chief among the policy considerations that underlie the

exception “is the desire ‘to keep federal courts from meddling in a realm that is

peculiarly delicate, that is governed by state law and institutions (e.g., family courts)),

and in which inter-court conflicts in policy or decrees should be kept to an absolute

minimum’” (quoting Dunn v. Cometa, 238 F.3d 38, 41 (1st Cir. 2001)).

      An action may not be commenced in federal court under the FTCA unless the

plaintiff has first presented his claim to the appropriate federal agency, and that claim

has been denied. McCoy v. United States, 264 F.3d 792, 794 (8th Cir. 2001); see 28

U.S.C. § 2675(a). Compliance with the FTCA “is a jurisdictional prerequisite, since the

FTCA acts as a waiver of the federal government's sovereign immunity.” McCoy, 264

F.3d at 794.

      “Unlike Article III standing, statutory standing is not jurisdictional.” Lexmark Int’l,

Inc. v. Static Control Components, Inc., 572 U.S. 118, 128 & n.4 (2014) (involving

Lanham Act). Thus, dismissal for lack of statutory standing is properly addressed as a

matter of pleading under Rule 12(b)(6), rather than under Rule 12(b)(1). See id. To

survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), ‘a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’”     Cox v. Mortg. Elec.

Registration Sys., Inc., 685 F.3d 663, 668 (8th Cir. 2012) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)). A claim has facial plausibility when the plaintiff has pleaded

factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged. GameStop, 833 F.3d at 910. The court considers



                                             8
“only the materials that are ‘necessarily embraced by the pleadings and exhibits

attached to the complaint.’” Id. at 911 (quoting Cox, 685 F.3d at 668).

III.    DISCUSSION

        The Court finds that it lacks subject matter jurisdiction over the plaintiffs’ claims

for several reasons. The plaintiffs have not sustained their burden to show they have

Article III standing to pursue their claims.           They have not alleged a concrete and

particularized injury that is redressable in this Court. The evidence presented to the

Court, including the plaintiffs’ own filings, clearly demonstrates that the issues have

been decided in Arizona state domestic relations courts. The parental rights of plaintiff

Christopher Withrow, the rights of plaintiffs David and Marilyn Withrow as grandparents,

and custody, visitation, and the adoption of the child by Mallory Mizelle—her biological

aunt—have been fully and exhaustively litigated in the courts of the State of Arizona.

This action is squarely within the domestic relations exception to federal court

jurisdiction.4

        Also, sovereign immunity bars this Court’s jurisdiction over the plaintiff’s claims

against the United States because the plaintiffs have failed to exhaust their

administrative remedies under the FTCA.

        Alternatively, the Court finds the plaintiff’s amended complaint fails to state a

claim for relief for numerous reasons. The Mizelles, the County Defendants, and the

Regional Center have shown that they have no duty to the plaintiffs that would give rise

to a claim for negligence. Neither federal prisons nor hospitals are under an obligation



4 In light of this determination, the Court need not address the defendants’ Full Faith and Credit Clause
argument or their arguments that res judicata or collateral estoppel bar the plaintiffs’ claims.

                                                   9
to, nor are they equipped to, adjudicate disputes about paternity. There is no evidence

that Christopher Withrow or his parents attempted to establish paternity or obtain other

relief in Nebraska courts. Instead, the record shows the plaintiffs filed legal proceedings

in Arizona and thereby consented to the jurisdiction of the Arizona courts. Filing No. 35-

2 to 35-4. To the extent the plaintiffs attempt to assert a Constitutional claim, they have

not alleged conduct that shocks the conscience to allege a substantive due process

claim and the evidence shows they have been provided all the process due under the

procedural component of the Due Process Clause. The plaintiffs largely frivolous and

conclusory allegations do not state a plausible claim for relief.

       The Court finds the plaintiffs’ amended complaint is subject to dismissal for lack

of jurisdiction and, alternatively, for failure to state a claim for relief. Resolution of this

issue renders the other pending motions in this action moot. Accordingly,

       IT IS ORDERED:

              1.     Deborah and Nicholas Mizelle’s motion to dismiss (Filing No. 23) is

                     denied as moot.

              2.     Deborah and Nicholas Mizelle’s motion to dismiss (Filing No. 38) is

                     granted.

              3.     The United States’ motion to dismiss (Filing No. 29) is granted.

              4.     The County of Scottsbluff’s and Scotts Bluff County Detention

                     Center’s motion to dismiss (Filing No. 34) is granted.

              5.     Regional West Medical Center’s motion to dismiss (Filing No. 36) is

                     granted.



                                              10
      6.     Marilyn N. Withrow’s motion for clerks entry of default (Filing No.

             58), the County of Scotts Bluff’s motion to hold default in abeyance

             (Filing No. 59), Deborah Mizelle’s motion for an extension of time to

             file a responsive pleading (Filing No. 63), and Marilyn Withrow’s

             objection to holding entry of default in abeyance (Filing No. 64) are

             denied as moot .

      6.     This action is dismissed. A judgment of dismissal will be entered

             this date.

Dated this 24th day of January 2019.


                                        BY THE COURT:

                                        s/ Joseph F. Bataillon
                                        Senior United States District Judge




                                   11
